Citation Nr: 1221893	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  11-18 869	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in North Little Rock, Arkansas, from which the appeal was certified.  The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge by video conference from the North Little Rock RO in May 2012.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect evidence of psychiatric symptoms or a diagnosed psychiatric disability in service or at service separation.

2.  A valid diagnosis of PTSD is not of record.

3.  The evidence of record does not relate the Veteran's currently diagnosed non-PTSD acquired psychiatric disorder to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A June 2010 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's VA medical treatment records have been obtained; he has not identified any pertinent private medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's service treatment records is not of record, as the RO determined in July 2010 that they were destroyed in the National Personnel Records Center's 1973 fire at their St. Louis, Missouri facility.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error. 38 C.F.R. § 3.159 (c) (2).  A VA PTSD examination was conducted in August 2010, with addendum opinions obtained in October 2010 and May 2011; the record does not reflect that this examination or the opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has alleged, to include at his May 2012 Board hearing, that the VA examination was inadequate because he was not allowed to have his wife accompany him during the examination and assist in providing the VA examiner with details about the Veteran's claimed PTSD symptomatology.  However, the VA examination conducted a complete mental status examination and the multiple addendum opinions full detailed the reasons for finding that the Veteran did not have PTSD, to include his reticence in providing details of his symptoms.  Thus, the Board finds that it was adequate.  Barr, 21 Vet. App. at 311.

To that end, the Board is prohibited from making conclusions based on its own medical judgment.  This includes ordering an additional examination and requiring an examiner to have a claimant's spouse be present during a clinical evaluation, as requested by the Veteran during the May 2012 Board hearing, as only medical professionals can determine the appropriate setting and nature of the examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, VA is not required to provide an additional examination when one provided is sufficient, but a claimant desires an alternative setting because, as the examination report reflects, the Veteran was reticent to provide details concerning his claimed symptomatology.  Indeed, the duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) asked questions to ascertain the nature and etiology of the Veteran's psychiatric disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained; although the Veteran asked for an additional VA examination to be conducted, this is not being ordered for the reasons discussed above.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders 129 S. Ct. 1696 (2009). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  Specifically, for a diagnosis of PTSD to be made, the person in question must A) be exposed to a traumatic event, B) persistently reexperience that event, C) persistently avoid stimuli associated with the event, and D) experience persistent symptoms of increased arousal not present before the event.  See id.  

VA outpatient treatment records dated prior to the Veteran's first visit with his current treating clinician, Dr. Ebert, reflect no Axis I diagnosis, to include PTSD.  To that end, the August 2010 VA examiner concluded, and confirmed in October 2010 by that examiner, that the Veteran did not have PTSD, in part because he did not remember his dreams.  The reexperiencing criteria, as described in the DSM-IV, specifically indicates that frightening dreams without recognizable content may occur in children, but otherwise require that the distressing dreams be of the stressor event.  See DSM-IV.  Indeed, in August 2010 and May 2011 VA outpatient visits, the Veteran denied reexperiencing his stressor events in dreams and/or while awake.  

The VA examiner's conclusion that the Veteran did not have PTSD as a result of his wartime experiences was also based on the Veteran's demeanor while discussing those events, specifically, that the Veteran was able to remember some experiences in great detail and smiled as he talked about them, not becoming serious, sad, morose, or otherwise distressed while talking about them.  He reiterated this notion in the October 2011 addendum opinion, noting that the Veteran seemed to enjoy talking about his wartime experiences, rather than avoiding them, and was not upset or stressed at all during that part of the examination interview.  In May 2011, another VA examiner concurred, noting that the Veteran's positive mood while discussing his military experiences negated the required signs of distress in order to find that the Veteran met the reexperiencing criteria for a PTSD diagnosis.

While a diagnosis of PTSD exists in the record, it lacks probative value.  A January 2011 VA outpatient treatment record reflects a diagnosis of chronic PTSD by the Veteran's treating clinician, Dr. Ebert, and is echoed by other VA outpatient treatment records dated from December 2001 to June 2011, as well as Dr. Ebert's June 2011 opinion letter.  But the January 2011 diagnosis, while multi-axial, does not address whether the Veteran meets the specific criteria for PTSD discussed above, specifically, the reexperiencing criteria.  While Dr. Ebert indicated in a May 2011 VA outpatient treatment record that the Veteran did not have strong reexperiencing, he did not find that the Veteran's degree of reexperiencing satisfied the criteria for PTSD, and as noted above, the VA examination report found that the Veteran's symptoms did not.

To the extent that the record reflects a currently diagnosed non-PTSD psychiatric disability, depression, the Board finds that service connection is also not warranted for that condition.  Dr. Ebert's January 2011 opinion that the Veteran had PTSD also noted a diagnosis of depression not otherwise specified.  However, the record, to include the records documenting treatment of the Veteran by Dr. Ebert, does not indicate whether the depression was related to the Veteran's military service, his medical problems, or some other cause.  His June 2011 statement addresses only the PTSD diagnosis.  Without a medical nexus, service connection for a non-PTSD acquired psychiatric disability cannot be granted.

Because a valid diagnosis of PTSD is not of record, and because the evidence of record does not relate the Veteran's non-PTSD acquired psychiatric disability to his military service, the preponderance of the evidence is against the claim for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for an acquired psychiatric disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


